DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Notice to Applicant
This communication is in response to the amendment filed 11/16/21.  Claims 1, 2, 26, 27, 30, and 31 have been amended.  Claim 42 is newly added.  Claims 3, 5, 7, 11-13, 15-17, 25, 28, 32, 33, 36, and 37 have been canceled.  Claims 34, 35, and 38-40 are withdrawn.  Claims 1, 2, 4, 6, 8-10, 14, 18-24, 26, 27, 29-31, 34, 35, and 38-42 are pending.  Claims 1, 2, 4, 6, 8-10, 14, 18-24, 26, 27, 29-31, 41, and 42 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 8-10, 14, 18-24, 26, 27, 29-31, 41, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The newly added recitation of "a tamper detection means, configured to detect when the housing or the sleeve has been tampered with… " within claim 1, “an interface configured to read the identifier or a tamper- status of the sleeve” within claim 2, and “at least one biometric sensor selected from a fingerprint sensor, a camera configured to perform facial, retinal, or iris recognition, a microphone configured to perform voice recognition, or a DNA sensor; wherein the controller is configured to collect biometric data from the at least one biometric sensor and compare the collected biometric data to a stored value in order to verify an identity of a user, and to dispense the at least one dose of medication only after the identity of the user is verified” within claim 42 appear to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 8-10, 14, 18-24, 26, 27, 29-31, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation "the sleeve" in line 11 of claim 1 and line 4 of claim 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claims to recite “the at least one removable sleeve”.
Claim 1 recites the limitation "the medication" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “the at least one medication”.
Claims 4, 6, 8-10, 14, 18-24, 26, 27, 29-31, 41, and 42 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6, 10, 18, 27, 29-31, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1) in view of Waugh et al. (US 2010/0268380 A1), and further in view of Chrusciel et al. (US 2014/0214200 A1).
(A) Referring to claim 1, Graska discloses a medication delivery and adherence system, comprising (para. 2 of Graska): 
a housing configured to mechanically connect to a portable computing and communication device (para. 4 and 24 & Fig. 1 of Graska; note the pill plate housing and the medication dispensing portable communication device case 100); 
a controller disposed within the housing and communicatively connected to the portable computing and communication device (para. 24-29 of Graska; the medication dispensing portable communication device case 100 has a device recess 300 configured to removably hold at least a portion of a portable communication device 104 therein); 
at least one removable sleeve disposed within the housing, the at least one removable sleeve configured to hold at least one dose of at least one medication (para. 29-31 of Graska; note the pill plate); and
at least one electromechanical actuator electrically connected to the controller, the electromechanical actuator configured to dispense the at least one dose of the at least one medication from the at least one sleeve (para. 29-31 of Graska; note the dispensing port).
Graska does not disclose a tamper detection means, configured to detect when the housing or the sleeve has been tampered with or when a dose of the medication has been removed outside of a programmed regimen; and a temperature sensor configured to measure the temperature within or around the housing.
Waugh discloses a temperature sensor configured to measure the temperature within or around the housing (para. 26, 27, 92, and 93 of Waugh; note the monitoring sensors within the storage areas to 
Chrusciel discloses a tamper detection means, configured to detect when the housing or the sleeve has been tampered with or when a dose of the medication has been removed outside of a programmed regimen (para. 5, 19, 26, 40, and 41 of Chrusciel; note the tamper recognizing device that includes sensors that recognize the occurrence of tampering).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Waugh and Chrusciel within Graska.  The motivation for doing so would have been to report alarms for remedial action (para. 93 of Waugh) and to destroy the pills (para. 19 of Chrusciel).
(B) Referring to claim 2, Graska discloses wherein the at least one removable sleeve is equipped with an identifier; and wherein the housing comprises an interface configured to read the identifier or a tamper- status of the sleeve (para. 44, 27, and 28 of Graska).
(C) Referring to claim 4, Graska discloses wherein the electromechanical actuator further comprises a rotating barrel having a cavity with an outlet on one side of the barrel, wherein the cavity is large enough for one dose of medication to fit completely inside (para. 4, 5, 28, 29, and 35 of Graska).
(D) Referring to claim 6, Graska discloses a non-volatile computer-readable medium with a set of instructions stored thereon, that when executed by a processor, perform the steps of: integrating a regimen received from a healthcare provider; identifying a patient; administering a dose of a medication to the patient according to the regimen; confirming that the dose has been administered; and sending updates to the healthcare provider when the dose has been administered (para. 44 and 45 of Graska).

(F) Referring to claim 18, Graska discloses wherein the instructions further comprise the steps of: confirming that the dose has been taken; and transmitting information confirming that the dose has been taken (para. 44 and 45 of Graska).
(G) Referring to claim 27, Graska does not disclose wherein the controller is configured to notify a patient or change a regimen if the at least one medication has experienced an over-exposure to a damaging temperature.
	Waugh discloses wherein the controller is configured to notify a patient or change a regimen if the at least one medication has experienced an over-exposure to a damaging temperature.
 (para. 93 of Waugh).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Waugh within Graska.  The motivation for doing so would have been to report alarms for remedial action (para. 93 of Waugh).
(H) Referring to claim 29, Graska discloses wherein the at least one medication comprises a co-medication (para. 25 of Graska).
(I) Referring to claims 30 and 31, Graska discloses wherein the controller is communicatively connected to the portable computing and communication device via a wireless connection and wherein the controller and the at least one electromechanical actuator are electrically connected to the portable computing and communication device, such that the controller and the at least one electromechanical actuator are powered by a battery in the portable computing device (para. 45 of Graska).
(J) Referring to claim 42, Graska and Waugh do not expressly disclose further comprising at least one biometric sensor selected from a fingerprint sensor, a camera configured to perform facial, retinal, or 
	Chrusciel discloses at least one biometric sensor selected from a fingerprint sensor, a camera configured to perform facial, retinal, or iris recognition, a microphone configured to perform voice recognition, or a DNA sensor; wherein the controller is configured to collect biometric data from the at least one biometric sensor and compare the collected biometric data to a stored value in order to verify an identity of a user, and to dispense the at least one dose of medication only after the identity of the user is verified (para. 31 of Chrusciel).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Chrusciel within Graska and Waugh.  The motivation for doing so would have been to ensure that the correct person is receiving the pill (para. 31 of Chrusciel).


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1), in view of Waugh et al. (US 2010/0268380 A1), in view of Chrusciel et al. (US 2014/0214200 A1), and further in view of Francois (US 2017/0262604 A1).
(A) Referring to claims 8 and 9, Graska, Waugh, and Chrusciel do not disclose wherein the instructions further comprise the step of notifying a caregiver that attention may benefit the patient, without revealing confidential medical information and wherein the instructions further comprise the step of notifying a caregiver that intervention may be required based only on activity reported from the 
	Francois discloses wherein the instructions further comprise the step of notifying a caregiver that attention may benefit the patient, without revealing confidential medical information (para. 10, 69, and 483 of Francois) and wherein the instructions further comprise the step of notifying a caregiver that intervention may be required based only on activity reported from the portable computing and communication device and not from the medication delivery and adherence system (para. 69 of Francois).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Francois within Graska, Waugh, and Chrusciel.  The motivation for doing so would have been to help patient manage his/her condition (para. 75 of Francois).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1), in view of Waugh et al. (US 2010/0268380 A1), in view of Chrusciel et al. (US 2014/0214200 A1), and further in view of Zdeblick et al. (US 2009/0076338 A1).
(A) Referring to claim 14, Graska, Waugh, and Chrusciel do not disclose wherein the instructions further comprise the steps of: determining the patient's location; and changing the regimen based on the patient's location. 
	Zdeblick discloses wherein the instructions further comprise the steps of: determining the patient's location; and changing the regimen based on the patient's location (para. 42 of Zdeblick).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zdeblick within Graska, Waugh, .

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1), in view of Waugh et al. (US 2010/0268380 A1), in view of Chrusciel et al. (US 2014/0214200 A1), and further in view of Edgren et al. (US 2003/0125714 A1).
(A) Referring to claims 19 and 21, Graska, Waugh, and Chrusciel do not disclose wherein the instructions further comprise the steps of: measuring at least one physical or physiological parameter of the patient to confirm that the dose has been taken; and indicating that the dose has been taken and wherein the physiological parameter is selected from the group consisting of sweat composition, blood-vessel dilation, blood pressure, and temperature.
	Edgren discloses wherein the instructions further comprise the steps of: measuring at least one physical or physiological parameter of the patient to confirm that the dose has been taken; and indicating that the dose has been taken and wherein the physiological parameter is selected from the group consisting of sweat composition, blood-vessel dilation, blood pressure, and temperature (para. 165 of Edgren).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Edgren within Graska, Waugh, and Chrusciel.  The motivation for doing so would have been to reach therapeutic peak (para. 165 of Edgren). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1), in view of Waugh et al. (US 2010/0268380 A1), in view of Chrusciel et al. (US 2014/0214200 A1), and further in view of Banner et al. (US 2004/0003813 A1).

	Banner discloses wherein the physical parameter is selected from the group consisting of an exhaled gas or vapor-species from the patient, the gas or vapor species selected from the group consisting of CO2, trace-gasses and alcohols (para. 38 of Banner).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Banner within Graska, Waugh, and Chrusciel.  The motivation for doing so would have been to determine desired settings (para. 2 of Banner).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1), in view of Waugh et al. (US 2010/0268380 A1), in view of Chrusciel et al. (US 2014/0214200 A1), and further in view of Cox et al. (US 2009/0087854 A1).
(A) Referring to claim 22, Graska, Waugh, and Chrusciel do not disclose wherein the instructions further comprise the steps of: deciding via a probabilistic process whether to assign the patient to a control group; and administering a dose of a different medication to the patient if the patient is assigned to the control group.
	Cox discloses wherein the instructions further comprise the steps of: deciding via a probabilistic process whether to assign the patient to a control group; and administering a dose of a different medication to the patient if the patient is assigned to the control group (para. 110 of Cox).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Cox within Graska, Waugh, and .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1), in view of Waugh et al. (US 2010/0268380 A1), in view of Chrusciel et al. (US 2014/0214200 A1), and further in view of Korb (US 2017/0109759 A1).
(A) Referring to claim 23, Graska, Waugh, and Chrusciel do not disclose further comprising an authentication means, wherein the identifying step comprises comparing at least one authentication credential of the patient with a stored authentication credential in order to validate the identity of the patient.
	Korb discloses further comprising an authentication means, wherein the identifying step comprises comparing at least one authentication credential of the patient with a stored authentication credential in order to validate the identity of the patient (para. 31 of Korb).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Korb within Graska, Waugh, and Chrusciel.  The motivation for doing so would have been get proof of identity prior to providing treatment (para. 31 of Korb).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1), in view of Waugh et al. (US 2010/0268380 A1), in view of Chrusciel et al. (US 2014/0214200 A1), and further in view of Nighswander et al. (US 2018/0041338 A1).
(A) Referring to claim 24, Graska, Waugh, and Chrusciel does not disclose wherein the instructions further comprise the step of blockchain encrypting at least one element of recorded data.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Nighswander within Graska, Waugh, and Chrusciel .  The motivation for doing so would have been to keep data secure (para. 90 of Nighswander).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1), in view of Waugh et al. (US 2010/0268380 A1), in view of Chrusciel et al. (US 2014/0214200 A1), and further in view of Huang et al. (US 2015/0028048 A1).
(A) Referring to claim 26, Graska, Waugh, and Chrusciel do not disclose further comprising a humidity sensor, configured to measure a humidity within or around the portable computing and communication device.
	Huang discloses further comprising a humidity sensor, configured to measure a humidity within or around the portable computing and communication device (para. 26, 27, and 30 of Huang).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Huang within Graska, Waugh, and Chrusciel.  The motivation for doing so would have been to determine the moisture value (para. 30 of Huang).
	



Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1), in view of Waugh et al. (US 2010/0268380 A1), in view of Chrusciel et al. (US 2014/0214200 A1), and further in view of Topliffe et al. (US 2002/0113077 A1).
(A) Referring to claim 41, Graska, Waugh, and Chrusciel do not disclose wherein the instructions further comprise the steps of: determining deviations from a past regimen; and changing the regimen based on the determined deviations.
	Topliffe discloses wherein the instructions further comprise the steps of: determining deviations from a past regimen; and changing the regimen based on the determined deviations (para. 3, 7, and 32 of Topliffe).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Topliffe within Graska, Waugh, and Chrusciel.  The motivation for doing so would have been to monitor compliance (para. 1 of Topliffe).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 11/16/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/16/21.
(1) Applicants respectfully submit that the medication storage and dispensing system recited in Graska is purely mechanical and that Graska does not disclose an electromechanical actuator.

[0045] The medication dispensing portable communication device case 100 may connect with the portable communication device via electronic communication. For example, a computer chip, RFID tag, sensor, sensor-detectable material (e.g., a magnet), or any other desired feature (hereafter, “communication feature”) to assist with communicating information on the pill or pill plate status could be integrated into the medication dispensing portable communication device case 100 and link to a mobile application installed on a user's portable communication device 104 or to some other monitoring or communication device (e.g., a nurses' office computer serving as a pill-regimen compliance monitor). At least one sensor integrated into the medication dispensing portable communication device case 100 may relays information to the communication feature. The information may be received by the user on the portable communication device 104 via the established link between the communication feature and the mobile application installed on the portable communication device 104. The communication feature and portable communication device 104 may connect via Bluetooth, WIFI, Zigbee, RFID, USB or other download cord/link (e.g., via a headphone jack or charging port on the portable communication device 104), and/or by other wireless or wired communication technologies. The communication feature and at least one sensor may be powered by a battery or by obtaining power from the portable communication device 104.

As such, it is unclear how the language of the claim differs from the applied prior art since the claim does not recite specific details regarding the “electromechanical actuator” and how the medication is dispensed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686